Citation Nr: 0315151	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  98-03 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for depression as 
secondary to service-connected residuals of a head injury.

2.  Entitlement to an increased disability rating for 
residuals of a head injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to May 
1967. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied entitlement to service 
connection for depression as secondary to service-connected 
residuals of a head injury and increased the disability 
rating for residuals of a head injury from zero to 10 
percent.


REMAND

Review of the veteran's claims at this time would be 
premature.  Although the veteran appeared and testified at a 
hearing before a Veterans Law Judge in November 1999, the 
Veterans Law Judge who conducted that hearing is no longer 
employed at the Board.  Regulation requires that the Veterans 
Law Judge who conducts a hearing on appeal participate in any 
decision made on that appeal.  See 38 C.F.R. § 20.707 (2002).  

The case has been reassigned to the undersigned Veterans Law 
Judge, and the veteran has been offered the opportunity to 
appear at another hearing.  In response to the Board's 
hearing clarification letter, the veteran indicated in June 
2003 that he wanted to attend a Travel Board hearing before a 
Veterans Law Judge.

To accord the veteran due process, the RO should schedule him 
for another hearing before the Board.  


Accordingly, while the Board sincerely regrets the delay, the 
case must be remanded for the following:

Schedule the veteran for a Travel Board 
Hearing at the RO before a Veterans Law 
Judge, in accordance with applicable law.  
A copy of the notice scheduling of the 
hearing should be placed in the claims 
folder.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



